ORDER

PER CURIAM:
AND NOW, this 13th day of January, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 20, 1994, it is hereby
ORDERED that W. DAVID MARCEL-LO, be and he is SUSPENDED from the Bar of this Commonwealth for a period of Twelve (12) months, retroactive to August 5, 1993, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.